Citation Nr: 0830134	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-41 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the apportionment of the veteran's pension benefits 
to his children was properly terminated as of the 61st day 
after his incarceration due to excessive income.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
May 1972.   The appellant is the custodial parent of the 
veteran's two minor children.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision letter by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, in which the RO terminated the apportionment of 
the veteran's pension for his children, as of the 61st day of 
his incarceration, due to excessive income.    


FINDINGS OF FACT

1.  In July 1996, the RO approved an apportionment of the 
veteran's nonservice-connected, improved pension benefits to 
his two children.  

2.  In July 2004, the veteran was incarcerated for a period 
longer than 60 days.  

3.  The veteran's pension benefits were terminated in 
September 2004, on the 61st day after his incarceration 
began.  

4.  The children's annualized countable income exceeds the 
maximum annual income for pension benefits allowed in the 
case of dependents of an incarcerated veteran.  


CONCLUSION OF LAW

The termination of an apportionment of the veteran's pension 
benefits to his children as of the 61st day after his 
incarceration due to excessive income was proper.  
38 U.S.C.A. §§ 1542, 5307 (West 2002); 38 C.F.R. §§ 3.3, 
3.23, 3.24, 3.57, 3.271, 3.272, 2.451, 3.666, 19.100 to 
19.102 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  But 
this case does not involve a claim for benefits under 
38 U.S.C.A., chapter 51; rather, since the appellant is 
seeking to overcome a legal bar to allocated benefits based 
on excess income under 38 U.S.C.A., chapter 53, she is not a 
"claimant" within the meaning of the VCAA statute.  See 
Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (VCAA 
notice and assistance provisions do not apply to chapter 53 
proceedings involving special provisions relating to 
benefits); accord Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006) (VCAA does not apply to application for restoration of 
competency because it is not a chapter 51 claim for 
benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
(VCAA does not apply to an application for a waiver of 
overpayment because it is not a chapter 51 claim for 
benefits); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc) (VCAA does not apply to a CUE proceeding because 
the litigant is collaterally attacking a final decision, not 
pursuing a claim for benefits under chapter 51).  Thus, the 
VCAA provisions are not applicable to this appeal.  

Nevertheless, the appellant was given guidance from VA as to 
the evidence that was needed with respect to the allocation 
of nonservice-connected pension benefits to the veteran's 
children.  In March 2005, the RO notified the appellant that 
due to a change in the details of the veteran's pension, from 
which the appellant received an apportionment as custodian of 
his children, she needed to provide financial information 
about her household income, the value of her assets, and the 
monthly household expenses for the children and herself.  
Enclosed was a form on which to provide the information and 
she was advised that the information should be provided 
within 60 days from the date of the letter.  She provided 
that information three days later.  When the RO terminated 
the allocation to the veteran's children, a June 2005 letter 
explained to the appellant how that decision was made and 
advised her of her appellate rights.  In response, the 
appellant filed a timely notice of disagreement and later 
timely perfected her appeal.  Neither the appellant nor her 
representative have raised any procedural issues on appeal.  

II.  Allocation termination

In January 1996, the veteran was granted nonservice-
connected, improved pension benefits.  See 38 C.F.R. 
§ 3.3(a)(3).  The appellant is the custodial parent of the 
veteran's two minor children.  She sought an apportionment of 
the veteran's pension benefits for their children and in 
July 1996, the RO approved an apportionment of the veteran's 
nonservice-connected pension benefits to his two children. 
38 U.S.C.A. § 5307.  

In July 2004, the veteran was imprisoned for a period in 
excess of 60 days.  When a person to whom VA pension is being 
paid is imprisoned as a result of a conviction of a felony or 
misdemeanor, the pension payments are discontinued effective 
on the 61st day of imprisonment following conviction.  
38 C.F.R. § 3.666.  Accordingly, the veteran's pension 
benefits were terminated in September 2004, on the 61st day 
after his incarceration began.  

Yet, payment may be made to the children of a veteran 
disqualified to continue receiving pension benefits due to 
imprisonment so long as:  (1) the veteran continues to be 
eligible to receive pension benefits but for the imprisonment 
and (2) the annual income of the child is such that death 
pension would be payable.  38 C.F.R. § 3.666(a).  The record 
shows that the only reason the veteran is disqualified to 
receive pension benefits is because of his imprisonment, so 
the first requirement is met.  

But the second requirement for pension apportionment to the 
children of an imprisoned veteran-that is, the annual income 
of the child must be such that death pension would be 
payable-is not met on this record.  As relevant here, a 
child receiving death pension may not have an annual income 
in excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23 and 3.24, nor can that child's 
net worth exceed certain limits.  38 C.F.R. § 3.3(b)(4).  
Since, as described below, the children's income exceeded the 
maximum allowable amount, the net worth requirements need not 
be discussed here. 

The statute governing pension provides that if, as here, a 
veteran's child is residing with a person (such as the 
appellant) who is legally responsible for that child's 
support, when determining the annual income of that child, 
the annual income of the responsible person is also counted.  
38 U.S.C.A. § 1542.  Moreover, the regulations provide that 
if a child's natural parent (such as the appellant) has 
remarried, the stepparent may also be considered a person 
legally responsible for the child's support.  38 C.F.R. 
§ 3.57(d)(2).  

A child shall be considered in the joint custody of his or 
her stepparent and natural parent so long as the natural 
parent and the stepparent are not estranged and residing 
apart, and the natural parent has not been divested of legal 
custody.  38 C.F.R. § 3.57(d)(2).  When a child is in such 
joint custody, the combined income of the natural parent and 
the stepparent shall be included as income of the person 
legally responsible for support.  38 C.F.R. § 3.57(d)(2).   
Here, the appellant's statements indicate that the veteran's 
children live with her and their stepfather.  Thus, when 
determining whether the annual income of the children exceeds 
the maximum annual pension rate, the income of the veteran's 
children, as well as the income of the appellant and of the 
children's stepfather, are all taken into account.  

In computing income, payments of any kind from any source 
shall be counted as income during the 12-month annualized 
period in which received unless specifically excluded.  
38 C.F.R. § 3.271.  As relevant here, the gross salaries of 
both the appellant and the children's stepfather are included 
in income.  38 C.F.R. § 3.271(b).  The pension benefits 
received by the children, however, are excluded from income. 
38 C.F.R. § 3.272(c).  Unreimbursed medical expenses are then 
subtracted from income. 38 C.F.R. § 3.272(g).  The remaining 
figure is the countable income for the children.  

In March 2005, the appellant submitted financial information 
to the RO.  She reported her husband's salary as $1,920 per 
month, which is an annualized salary of $23,040.  The figures 
she reported for her own salary are not clear.  She stated 
that she earned $956 per month for 9 months so that her pro-
rated monthly pay was $1,050.  Those figures are not 
compatible.  Although the RO determined that her salary was 
$1,050 per month for 9 months, the Board finds that it is 
more likely that the monthly amount she reported ($956) is 
more accurate than the figure she extrapolated from her 
mathematical calculation.  Thus, the Board determines that 
the appellant's income for a 12-month period was $8,604 (9 x 
$956), so that their combined salaries for a 12-month period 
was $31,644.  The appellant reported they had unreimbursed 
medical expenses of $260 per month (for health insurance 
premiums and miscellaneous health expenses), which was an 
annualized amount of $3,120.  Subtracting the unreimbursed 
medical expenses of $3,120 from the salary income of $31,644, 
the annualized countable income for the children, based on 
the March 2005 figures, was $28,544.  

As noted above, although the veteran has not died, the 
regulations provide that the countable income figure for 
children of an imprisoned veteran seeking apportionment of 
his nonservice-connected, improved pension benefits must meet 
the income requirements that govern entitlement to death 
pension benefits.  38 C.F.R. § 3.666(a)(2).  To qualify for 
death pension benefits, countable income must be less than 
the applicable maximum annual pension rate as specified in 
38 C.F.R. §§ 3.23 and 3.24.  38 C.F.R. § 3.3(b)(4).  The 
rates are officially published in the Federal Register 
pursuant to 38 C.F.R. § 3.23(a), and they are also published 
in the VA manual, M21-1MR, Part 1, Appendix B.  As relevant 
here, the rates established in October 2004 under Change 49 
would be applicable.  The maximum annual rate of improved 
death pension for a surviving spouse with two children is 
$10,374.  

The children's countable income ($28,544) is not lower than 
the maximum annual rate for a death pension ($10,374).  
Therefore, the second requirement for eligibility for 
apportionment of their imprisoned father's pension benefits 
is not met.  And since the countable income is even higher 
when the financial information reported in July 2005 is used, 
the record does not show that the income requirement has 
subsequently been met.  The termination of their apportioned 
benefits was therefore warranted.  

The appellant has not challenged whether the countable income 
of the children exceeds the maximum annual rate for death 
pension benefits.  Instead, she has raised equitable 
arguments.  

First, her representative asks that the special allocation 
provisions of 38 C.F.R. § 3.451 be applied.  That regulation 
provides generally that without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
pension may be specially apportioned between the veteran and 
his dependents on the basis of the facts in the individual 
case as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  When a special 
apportionment is sought, all interested parties are notified 
and the competing interests in the veteran's benefits are 
resolved.  See 38 C.F.R. §§ 19.100 to 19.102 (rules governing 
simultaneously-contested claims).  

The language of the regulation and the procedural rules 
governing special apportionment requests make clear that the 
provision applies to the situation where the allowance of one 
claim will result in the payment of a lesser benefit to 
another.  The regulation allows the veteran's benefit to be 
divided between the veteran and other interested parties 
differently than the law otherwise authorizes when the facts 
warrant it.  38 C.F.R. § 3.451.  That situation does not 
exist here.  Because of his imprisonment, the veteran is 
entitled to no pension benefit at all until he is released 
from prison.  With no simultaneously-contested claims in this 
situation, the regulation authorizing an equitable division 
of the veteran's benefit in a simultaneously-contested claim 
simply does not apply.  

The appellant also pointed out that with the current state of 
the economy, the termination of payments has required her to 
make significant changes in their daily life, which have had 
a serious hardship effect on both of the veteran's children.  
Her representative noted that the appellant's monthly 
expenses exceed her income.  The appellant argued that the 
children should not be punished and made to suffer because of 
their father's error.  In this regard, both the appellant and 
her representative referred to the special medical needs of 
the children.  

But the record does not support these arguments.  First, the 
unreimbursed medical expenses of the appellant's household 
were taken into account in calculating the countable income 
of the children, so the special medical needs of the children 
have already been addressed.  And although the appellant's 
March 2005 report showed that her expenses were exceeding her 
income, there are no details in that report to show why some 
of those expenses are necessary.  For example, she indicated 
that her monthly expenses for leisure are $200, for 
"household expenses"(exclusive of gas, electric, water, 
phone, garbage, and cable) are $150, for personal care are 
$200, and for "miscellaneous" are $250.  

In addition, the information in the March 2005 statement is 
not consistent with that  in the July 2005 Financial Status 
Report that was filed in order to obtain a waiver of 
collection of an overpayment.  In those reports filed with VA 
only four months apart, there are some significant 
differences.  For example, while the appellant reported her 
monthly salary as $956 in March 2005, she reported a salary 
of $1,910 in July 2005.  And she reported medical expenses of 
$260 per month in March 2005, but no medical expenses in the 
July 2005 report.  

This lack of detail concerning the expenses, and the 
unexplained, inconsistent reporting of financial information, 
undercut the credibility of the financial evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 
78 F.3d. 604 (Fed. Cir. 1996) (in determining the weight to 
be assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  Although it is likely that due to the termination 
of the apportionment, the appellant and her husband have had 
to change how their income has been spent, this record does 
not establish that the veteran's children will experience 
hardship as a result of the termination of the payments.  

Finally, the appellant argued that because the veteran served 
during wartime, VA has a duty to continue the support of his 
children while he is in prison.  But it is up to Congress, 
not this Board and not the appellant, to establish the basis 
of payments to veterans and their children.  And Congress has 
created a system of pension benefits that are paid on the 
basis of financial need.  If the countable income of the 
veteran's children had been shown to be less than the amount 
of the annual death pension benefits (and the net worth 
requirement was met as well), the veteran's children would 
have been eligible for an apportionment of his pension 
benefits notwithstanding his imprisonment.  But since their 
countable income exceeds the maximum allowable amount, the 
apportionment was properly terminated.  




ORDER

The appeal challenging the termination of an apportionment of 
the veteran's nonservice-connected, improved pension benefits 
to his children as of the 61st day after his incarceration, 
due to excessive income, is denied.    



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


